Citation Nr: 1615290	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  05-25 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for fibromyalgia prior to November 8, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 1, 2003.  

(The issue of the propriety of the recoupment of severance pay was proper is the subject of a separate decision by the Board of Veterans' Appeals).  

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to November 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2004 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2008, the Board granted service connection for fibromyalgia.  In a May 2008 rating decision, the RO implemented the Board's grant of service connection for fibromyalgia, and assigned a 20 percent disability rating, effective July 15, 2003.  In December 2010, the Board remanded the matter of an initial rating in excess of 20 percent for fibromyalgia, and entitlement to TDIU.  

In an October 2012 rating decision, the RO granted entitlement to TDIU, effective August 10, 2011.  

In September 2013, the Board again remanded the matter of entitlement to an initial rating in excess of 20 percent for fibromyalgia.  

In a February 2014 rating decision, the RO granted an initial increased (maximum) rating of 40 percent for fibromyalgia, effective November 8, 2013.  The claim has been recharacterized as entitlement to an initial rating in excess of 20 percent for the period prior to November 8, 2013 since the Veteran is in receipt of the maximum disability rating thereafter.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In a January 2015 rating decision, the RO granted an earlier effective date of November 1, 2003 for the grant of TDIU.  The claim has been recharacterized as entitlement to TDIU prior to November 1, 2003.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's fibromyalgia has been manifested by symptomatology that is constant, or nearly so, and refractory to therapy.  

2.  The overall competent evidence does not show that the Veteran's service-connected disabilities, alone or in the aggregate, render her unable to secure or follow a substantially gainful employment prior to November 1, 2003.  


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an initial 40 percent rating for fibromyalgia are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5025 (2015).  

2.  The criteria for a TDIU rating prior to November 1, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Here, the Veteran's claim for an increased rating and an earlier effective date arise from an appeal of the initial grant of the underlying benefit.  Because entitlement to service connection and a TDIU rating were granted, the claims are substantiated and no additional notice is required as to the "downstream" issues involving entitlement to an increased rating and an earlier effective date.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no discussion of VA's duty to notify is necessary.  

Regarding the duty to assist, the Veteran's service treatment records and post-service VA treatment records, and private treatment records have been obtained and secured.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was provided a VA examination regarding her fibromyalgia in September 2003.  For reasons provided below, the Board finds that the cumulative evidence is adequate to adjudicate the Veteran's claims, and no further development is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist, and may proceed to a decision on the merits.  

B. Legal Criteria, Factual Background, and Analysis

Increased Rating for Fibromyalgia

Fibromyalgia is rated pursuant to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Under Diagnostic Code 5025, fibromyalgia is defined as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5025, a 20 percent rating is warranted for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A maximum 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  

As noted above in the Introduction, the Veteran's service-connected fibromyalgia is currently rated 20 percent disabling prior to November 8, 2013, and 40 percent (maximum) disabling from that date.  Accordingly, the period on appeal is the period prior to November 8, 2013, when his disability is rated 20 percent.  

After a review of the evidence of record, the Board finds that the Veteran is entitled to a 40 percent rating for his fibromyalgia throughout the appeal period.  On September 2003 VA fibromyalgia examination, the Veteran reported muscle aches and pains, mostly in the back and legs for the past several months.  She indicated the pain was worse with physical exertion, and relieved with rest.  She related she experienced sleep disturbance secondary to her chronic aches and pains.  In addition, it was noted she had gastrointestinal symptoms due to her (service-connected) irritable bowel syndrome.  On September 2003 VA neurological examination, the Veteran reported chronic fatigue, always feeling tired and weak.  She also stated she experienced headaches two to three times per week, described as throbbing, shooting pain with some nausea, vomiting and photophobia.  Notably, the Veteran has been granted service connection for PTSD and dysthymia, effective November 5, 1994.  In May 2004 correspondence, the Veteran reported she continued to suffer from chronic pain in her arms and legs, headaches, irritable bowel symptoms, chronic fatigue, and that the pain was constant despite the usage of medications to relieve her symptoms.  A December 2004 VA treatment record noted that the Veteran complained of chronic pain in her arms and back, not relieved by medication, as well as headaches and abnormal bowel movements.  An August 2005 VA treatment record noted the Veteran's complaint of musculoskeletal pain everywhere.  On physical examination, greater than 50 percent of fibromyalgia tender points were positive, distributed between the upper and lower halves of her body, and the right and left sides of her body.  In June 2008 correspondence, the Veteran complained of constant pain in both arms, legs, and the upper and lower back, and indicated that such was refractory to therapy.  

The Board thus finds that throughout the appeal period the Veteran's fibromyalgia is consistent with, or approximates, the criteria for a 40 percent rating.  It has been manifested by symptoms that are constant, or nearly so, and refractory to therapy.  This is the maximum rating available, so there is no need for the Board to partake in further analysis.

Earlier Effective Date for TDIU

A TDIU rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a TDIU rating.  38 C.F.R. §§ 3.341, 4.19.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 3.400(o).  A claim for a TDIU rating is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

Generally, the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

However, an exception is available when the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. § 5110(b)(2); Dalton, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  

For the purposes of clarity, the Board notes that the Veteran has established service connection for the following disabilities: dysthymia and posttraumatic stress disorder (PTSD), fibromyalgia, irritable bowel syndrome, and right and left carpel tunnel syndrome (formerly service-connected as thoracic outlet syndrome).  From July 15, 2003, the Veteran met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  

The Veteran has not been gainfully employed since October 31, 2003.  Prior to that, she had been so employed, as reflected in the available documents, most recently as a legal secretary.  See, e.g., June 2004 VA Form 21-4142; September 2004 VA Form 21-8940.  Effective October 31, 2003, the Veteran was terminated from her employment as legal secretary due to absenteeism due to her health problems, tardiness, and inadequate work material.  See June 2004 former employer letter.  

Thereafter, the Veteran has not been gainfully employed, and the Veteran does not contend otherwise.  As noted above, a January 2015 rating decision granted an earlier effective date of November 1, 2003, for the grant of a TDIU rating.  Inasmuch as such represents the earliest date under the law for which such benefits may be granted, entitlement to a TDIU rating prior to November 1, 2003, is not warranted.  38 C.F.R. § 4.16(a).  The Veteran does not disagree with such a finding.  See May 2015 correspondence (agreeing with November 1, 2003, as the effective date for a TDIU rating).  

In these circumstances, entitlement to a TDIU rating prior to November 1, 2003, is not warranted.  

ORDER

Throughout the appeal period, an initial increased rating of 40 percent is granted for the Veteran's fibromyalgia, subject to the regulations governing payment of monetary awards.  

An effective date prior to November 1, 2003, for a TDIU is not warranted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


